DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is not one paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
The following claims 1-15 are objected to for the following informalities:
In claim 1, line 1, the phrase --Process-- should be replaced with the phrase --A process--. 
In claim 1, line 4, the phrase --at least one powder including lithium, referred to as “lithiated powder”-- should be replaced with the phrase --a lithiated powder comprising at least one powder including lithium”--.
In claim 1, lines 5-7, the phase --at least one powder including, for more than 95.0% of its mass, a transition metal chosen from titanium, cobalt, manganese nickel, niobium, tin, iron, and mixtures thereof, referred to as “TM powder”-- should be replaced with the phrase --a TM powder comprising at least one powder including, for more than 95.0% of its mass, a transition metal chosen from titanium, cobalt, manganese nickel, niobium, tin, iron, and mixtures thereof--. 
In claim 1, lines 8-10, the phrase --at least one powder including, for more than 95.0% of its mass, a chalcogen element chosen from sulfur, selenium, tellurium and mixtures thereof, referred to as “chalcogen powder”-- should be replaced with the phrase --a chalcogen powder comprising at least one powder including, for more than 95.0% of its mass, a chalcogen element chosen from sulfur, selenium, tellurium and mixtures thereof--. 
In claims 2-15, line 1, the phrase --Process-- should be replaced with the phrase --The process--.
In claim 3, lines 1-2, the phrase --in which the lithiated powder includes lithium and for less than 90% of its mass, chalcogen element-- should be replaced with the phrase --in which the lithiated powder has less than 90% of its mass of a chalcogen element--. Claim 1 already discloses that the lithiated powder includes lithium. 
In claim 4, lines 1-2, the phrase --the transition metal is titanium or manganese or cobalt or nickel or niobium or tin or iron-- should be replaced with the phrase --the transition metal is titanium, manganese, cobalt, nickel, niobium, tin or iron--.
In claim 13, line 1, the phrase --in which the TM powder includes-- should be replaced with the phrase --in which the lithiated powder includes--. 
In claim 15, line 2, the phrase --chosen from hexane, cyclohexane, a mixture of heptane, acetone and ethanol and mixtures thereof.-- should be replaced with the phrase --chosen from hexane, cyclohexane, heptane, acetone and ethanol and mixtures thereof.--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the phrase “1.9<x<3.1, and/or 0.9<y<1.1, and/or 2.0<z<3.5” renders the claim indefinite. Claim 12 depends on claim 2 which requires all components x, y, and z, however the “and/or” phrase in claim 12 makes it unclear whether y and z are required or not require. Examiner suggests replacing “and/or” with just “and”. 
Regarding claim 13, the phrase “”in which the TM powder includes, for more than 99.9% of its mass, lithium sulfide particles, the chalcogen powder includes, for more than 99.9% of its mass, sulfur particles, and the TM powder includes, for more than 99.9% of its mass, titanium particles, and the amounts of said powders are determined such that the material obtained at the end of step c) has the formula Li2TiS3.” Renders the claim indefinite. Lines 1 and 3 of claim 13 both refer to the TM powder, however the TM powder in line 1 should be amended to refer to the lithiated powder that is disclosed in Claim 1.30
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuda et al (US 2016/0285097 A1), hereinafter “Sakuda”, as cited in the IDS dated 9/19/2019. 
Regarding claim 1, Sakuda discloses a lithium titanium sulfide, lithium niobium sulfide, or lithium titanium niobium sulfide that contains a sulfide containing lithium, titanium and/or niobium, and sulfur as constituent elements, and that has excellent charge-discharge performance useful as a cathode active material or the like for lithium batteries (Abstract). Sakuda discloses that the lithium titanium sulfide has a cubic rock salt crystal structure (i.e., a crystallographic structure of NaCl type) (Abstract). Sakuda discloses that when lithium sulfide, titanium sulfide, and optionally sulfur, are used as starting materials and subjected to mechanical milling, a novel lithium titanium sulfide that has a cubic rock salt crystal structure with high lithium content can be obtained ([0021]). Sakuda discloses high-purity lithium sulfide (i.e., at least one powder including lithium, referred to as “lithiated powder”), titanium sulfide, and sulfur as starting materials (i.e., a plurality of powders) ([0104]-[0106]). Sakuda discloses several examples of preparing a particulate mixture by mixing all the powders of the plurality or by mixing one of the powders of the plurality with a milled material obtained by milling a particulate assembly formed by mixing at least two of the other powders of the plurality ([0182]-[0184]). Examples 1-3 of Sakuda discloses mixing commercially available lithium sulfide (i.e., lithiated powder) with titanium disulfide (i.e., a milled material obtained by milling a particulate assembly formed by mixing at least two of the other powders of the plurality) and/or sulfur ([0182]-[0184]). In examples 1-3, Sakuda discloses the mixture is then subjected to mechanical milling with a ball mill (i.e., milling the particulate mixture to form the material) at varying rpms and times to obtain Li2TiS3, Li2.33TiS3.33, and Li3TiS4 powders ([0182]-[0184]).  Sakuda discloses that the lithium titanium sulfide has a cubic rock salt crystal structure (i.e., a crystallographic structure of NaCl type) (Abstract).
Regarding claim 2, Sakuda discloses the synthesis of Li2TiS3, Li2.33TiS3.33, and Li3TiS4 powders in Examples 1-3 ([0182]-[0184]), which teaches claimed formula (I) disclosed in Claim 2. 
Regarding claim 3, Sakuda discloses commercially available lithium sulfide, Li2S, as the lithiated powder ([0104]-[0106]). The mass percent of sulfur, the chalcogen element, is approximately 70% based on the atomic mass of Li (13.882 g/mol) and S (32.065 g/mol), which satisfies the claimed range of less than 90% of its mass as the chalcogen element. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 4, Sakuda discloses the TM powder as titanium disulfide ([0104]-[0106], [0182]-[0184]), therefore Sakuda teaches that the transition metal is titanium. 
Regarding claim 5, Sakuda discloses in Example 7 the synthesis of Li2.5Ti0.5Nb0.5S3.5 by mixing commercially available lithium sulfide powder, titanium disulfide powder, niobium disulfide powder, and sulfur powder ([0188]). The titanium disulfide powder and niobium disulfide powder are two different transition metal powders that are different from each other, therefore Sakuda teaches the claimed limitation in claim 5. 
Regarding claim 6, Sakuda discloses in Example 7 the synthesis of Li2.5Ti0.5Nb0.5S3.5 by mixing commercially available lithium sulfide powder, titanium disulfide powder, niobium disulfide powder, and sulfur powder ([0188]). The titanium disulfide powder and niobium disulfide powder respectively teach the first TM powder and the second TM powder as disclosed in Claim 6. 
Regarding claim 7, Sakuda discloses in Example 7 the synthesis of Li2.5Ti0.5Nb0.5S3.5, which teaches the formula Lix(TibM’1-b)yAz, M’ being niobium and the coefficient b=0.5 ([0188]). 
Regarding claim 8, Sakuda discloses high-purity lithium sulfide, titanium sulfide, and sulfur (i.e., chalcogen) as starting materials ([0104]-[0106]).
Regarding claim 12, Sakuda discloses the synthesis of Li2TiS3 powder in Examples 1 ([0182]), which teaches x=2, y=1, and z=3, which satisfies the claimed ranges of x, y, and z disclosed in claim 9.  
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuda (US 2016/0285097 A1), as applied to claims 1-8 and 12 above, and further in view of Christensen et al (US 2017/0256798 A1), hereinafter “Christensen”. 
Regarding claims 9-11, Sakuda discloses the synthesis of Li2TiS3, Li2.33TiS3.33, and Li3TiS4 powders in Examples 1-3 ([0182]-[0184]. Sakuda discloses the first chalcogen powder as sulfur, however fails to disclose the addition of a second chalcogen powder chosen from selenium, tellurium and mixtures thereof and fails to disclose the synthesis of a powder having the formula LixMy(A’cS1-c)z, A’ being chosen from tellurium, selenium and mixtures thereof, the coefficient c being such that 0<c<1. 
However, Christensen discloses a particle comprising a form of sulfur and/or lithium sulfide (Li2S) that is doped with a group VIA element, such as selenium, tellurium or polonium for use in rechargeable lithium-ion batteries (Abstract). Christensen discloses the doped Li2S particle has the formula Li2S1-x-ySexMy particle, where M is a second Group VIA metal such as Te or Po, and wherein x<0.1; y<0.05 ([0020]). Christensen discloses that the Li2S1-x-ySexMy powder may be made from commercially available Li2S that is milled together with small amounts of a group VIA element ([0020]). Christensen discloses that the VIA element dopant improves cycle life and energy density for Li/S cells, which results in improved electrical conductivity of Li2S powders ([0014]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further applied the second chalcogen dopant (Selenium, Tellurium) of Christensen to the Li2TiS3, Li2.33TiS3.33, and Li3TiS4 powders of Sakuda in order to improve the cycle life and energy density for Li/S cells and improve the electrical conductivity of Li2S powders, as disclosed above in Chirstensen ([0014]). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sakuda (US 2016/0285097 A1), as applied to claims 1-8 and 12 above, and further in view of Zhang et al (“Sealed-tube synthesis and phase diagram of LixTiS2”), hereinafter “Zhang”, as cited in the IDS dated 9/19/2019. 
Regarding claim 13, Sakuda discloses that when lithium sulfide, titanium sulfide, and optionally sulfur, are used as starting materials and subjected to mechanical milling, a novel lithium titanium sulfide that has a cubic rock salt crystal structure with high lithium content can be obtained ([0021]). Regarding claim 13, Sakuda discloses the synthesis of Li2TiS3 in Examples 1 ([0182]), which teaches the formula Li2TiS3 in claim 13.  Sakuda discloses high-purity lithium sulfide, titanium sulfide, and sulfur as starting materials([0104]-[0106]) to synthesize the Li2TiS3 powder, however fails to disclose the mass% or purity of each TM powder, lithium sulfide particles, and chalcogen powder to be 99.9% of its mass.
However, Zhang discloses a method to prepare LixTiS2 powder in a sealed tube using Li2S as a lithium source (Abstract). Zhang discloses the starting materials as Li2S (Alfa, >99.9%), titanium powder (Beijing Mountain, 200 mesh, >99%) and sulfur powder (Alfa, 100 mesh, >99.5%) (Pg. 501). Zhang discloses that TiS2 is presynthesized using mixtures of Ti and S powders (Pg. 501). Zhang discloses that high purity powders is preferably used as also disclosed above in Sakuda (Sakuda; [0104]-[0106]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the high-purity powders of Zhang that have a mass% of 99% or greater as the starting materials in Sakuda in order to synthesize a high-purity Li2TiS3 powder, as taught in Zhang above (Pg. 501). 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuda (US 2016/0285097 A1), as applied to claims 1-8 and 12 above, and further in view of Sugiura et al (US 2016/0190638 A1), hereinafter “Sugiura”. 
Regarding claims 14 and 15, Sakuda discloses mixing commercially available lithium sulfide with titanium disulfide and/or sulfur ([0182]-[0184]). Sakuda discloses the mixture is then subjected to mechanical milling with a ball mill at varying rpms and times to obtain Li2TiS3, Li2.33TiS3.33, and Li3TiS4 powders in Examples 1-3 of Sakuda ([0182]-[0184]), however Sakuda is silent in regards to milling the particulate mixture in a wet medium in a solvent chosen from hexane, cyclohexane, heptane, acetone, ethanol and mixtures thereof.   
However, Sugiura discloses a method for producing sulfide solid electrolytes, by which sulfide solid electrolytes whose productivity, recovery rate, and ionic conductivity are improved can be produced (Abstract). The method of the present invention includes the steps of: pulverizing a mixture that is obtained by mixing a sulfide solid electrolyte containing sulfides and a single type of halides or a raw material thereof, an ether compound, and a solvent to obtain a pulverized product; and carrying out heating treatment wherein the obtained pulverized product is heated to obtain a crystallized sulfide solid electrolyte (Abstract). Sugiura discloses the formation of solid electrolytes by performing mechanical milling using zirconia balls and a solvent, such as hexane ([0052]). Sugiura discloses performing wet pulverization or milling with a solvent prevents the granulation of the sulfide solid electrolyte and suppress the deterioration of the sulfide solid electrolyte ([0063]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the planetary ball milling step of Sakuda by further adding the wet solvent hexane of Sugiura in order to prevent the granulation of the sulfide solid electrolyte and suppress the deterioration of the sulfide solid electrolyte, as taught by Sugiura above ([0063]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734